 


110 HRES 1434 EH: Providing for consideration of the bill (H.R. 6842) to require the District of Columbia to revise its laws regarding the use and possession of firearms as necessary to comply with the requirements of the decision of the Supreme Court in the case of District of Columbia v. Heller, in a manner that protects the security interests of the Federal government and the people who work in, reside in, or visit the District of Columbia and does not undermine the efforts of law enforcement, homeland security, and military officials to protect the Nation's capital from crime and terrorism.
U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1434 
In the House of Representatives, U. S.,

September 16, 2008
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6842) to require the District of Columbia to revise its laws regarding the use and possession of firearms as necessary to comply with the requirements of the decision of the Supreme Court in the case of District of Columbia v. Heller, in a manner that protects the security interests of the Federal government and the people who work in, reside in, or visit the District of Columbia and does not undermine the efforts of law enforcement, homeland security, and military officials to protect the Nation's capital from crime and terrorism. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 6842) to require the District of Columbia to revise its laws regarding the use and possession of firearms as necessary to comply with the requirements of the decision of the Supreme Court in the case of District of Columbia v. Heller, in a manner that protects the security interests of the Federal government and the people who work in, reside in, or visit the District of Columbia and does not undermine the efforts of law enforcement, homeland security, and military officials to protect the Nation's capital from crime and terrorism. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Oversight and Government Reform. After general debate the bill shall be considered for amendment under the five-minute rule. The amendment recommended by the Committee on Oversight and Government Reform now printed in the bill shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no further amendment to the bill, as amended, shall be in order except the amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution. That amendment may be offered only by the Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, and shall not be subject to amendment. All points of order against that amendment are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendment as may have been adopted. The previous question shall be considered as ordered on the bill and any amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.During consideration in the House of H.R. 6842 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
